UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §   CASE NO. 1:13-CR-121
                                                 §
ZACHARY JOEL JOWETT                              §

     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

defendant consented to the revocation of his supervised release and waived his right to be present

and allocute at sentencing. The parties have not objected to Judge Giblin’s report.

         The Court ORDERS that the findings of fact and recommendation on plea of true (#63) are

ADOPTED. The Court finds that the defendant, Zachary Joel Jowett, violated conditions of

supervised release and ORDERS that his supervision is REVOKED. Pursuant to Judge Giblin’s

recommendation and the parties’ agreement, the Court ORDERS the defendant to serve a term of

six (6) months imprisonment with credit for time spent in federal custody and time spent in the

residential reentry center, as recommended by Judge Giblin. The Court further ORDERS a new

three (3) year term of supervised release. The conditions of supervision will be set forth in a

separate revocation judgment.


             Signed this date
             Jul 17, 2019
